Citation Nr: 1539956	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-34 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected depressive disorder, not otherwise specified.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected depressive disorder, to include on an extraschedular basis under 38 C.F.R. § 4.16(b) prior to June 11, 2012.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran had active service from October 1971 to October 1973, as well as an additional, prior period of active duty for training from July 9, 1988, to July 23, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that, while the November 2009 rating decision did not address entitlement to TDIU, the Veteran has asserted that he is unable to work because of his service-connected depression.  See October 2010 Veteran statement.  As a result, the RO certified the TDIU claim to the Board.  See May 2015 VA Form 8.  Accordingly, the Board has characterized the appeal as encompassing a claim for TDIU due to service-connected depression as a component of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, while the Veteran was previously represented by the North Carolina Department of Veterans Affairs (NCDVA), in September 2014, before certification of the appeal to the Board, the Veteran revoked power of attorney for NCDVA by way of a letter sent to the VA and indicated his desire to proceed pro se.  As the Veteran has not obtained another representative, the Board recognizes the Veteran as proceeding pro se in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated from February 2010 to March 2015 and an October 2013 VA examination report that were considered by the agency of original jurisdiction (AOJ) in the April 2015 statement of the case (SOC).

For reasons expressed below, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 5, 2009 to June 11, 2012, the preponderance of the evidence shows the Veteran's depressive disorder resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including depression, chronic sleep impairment, impaired attention and concentration, and disturbances in motivation and mood.  The evidence shows the Veteran's symptoms resulted in difficulty maintaining effective relationships with his extended family, as he preferred to be isolated; however, the Veteran remained married to his wife, his judgement and insight were intact, and his thought content was normal, with no lay or medical evidence of suicidal ideation, hallucinations, delusions, or other severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the period beginning June 11, 2012, the preponderance of the evidence shows the Veteran's symptoms increased in severity and resulted in social and occupational impairment with deficiencies in most areas, including judgment, thinking, and mood, as the Veteran continued to experience the symptoms noted above but reported additional symptoms, including panic attacks that occurred on at least a weekly basis, as well as nightmares, flashbacks, hypervigilance, and intrusive thoughts that occurred on a daily to weekly basis.  The Veteran also reported feeling suicidal at times and, in June 2012 and thereafter, he consistently reported experiencing audio and visual hallucinations.  His judgement and insight were also limited but the evidence does not show more severe manifestations that more nearly approximate total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  From June 5, 2009 to June 11, 2012, the criteria for an initial rating in excess of 50 percent for depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9499-9435 (2015).

2.  From June 11, 2012, but no earlier, the criteria for an initial rating of 70 percent, but no higher, for depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9499-9435 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his service-connected depressive disorder from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for depressive disorder was granted and initial rating assigned in the November 2009 on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records dated through March 2015 and all private treatment records identified by the Veteran.  Notably, neither the Veteran nor his representative has identified any additional, outstanding records necessary for the adjudication of the claim that have not been requested or obtained.  

Additionally, the Veteran has been provided with VA examinations in conjunction with his increased rating claim, including in October 2009 and November 2013.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected depressive disorder as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
 § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
 § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Service connection for depressive disorder was established in November 2009, at which time the RO assigned an initial 50 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9499-9435, effective June 5, 2009.  The Veteran has disagreed with the initial rating assigned to his service-connected depressive disorder and alleges that a higher initial rating is warranted. 

Mood disorders, including depression, are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9435.  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this regard, a GAF score between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships. 

The pertinent evidence of record consists of VA examination reports dated October 2009 and November 2013, VA outpatient treatment records dated from 2008 to 2015, private treatment records dated from 2009 to October 2014, and lay statements submitted by the Veteran in support of his claim. 

During an April 2009 private evaluation, the Veteran reported being depressed nearly every day and occasionally experiencing crying spells, as he reported being frustrated and sad because of limited mobility due to his back and knee injuries.  He reported that he had difficulty starting tasks because of no motivation and reported often feeling helpless or hopeless, with mood swings and increased irritation easily.  He also reported that he isolates himself because he does not want to be around people.  The Veteran also reported having considerable trouble sleeping with poor appetite, fatigue, and loss of energy.  He also reported having diminished ability to think or concentrate, with a loss of self-esteem.  Mental status examination revealed the Veteran dressed normally but his speech was manifested by depressive silences.  The Veteran's mood was dysphoric, while his affect was blunted and he demonstrated limited range of emotion.  The Veteran's thought process was somewhat slowed, but there was no evidence of suicidal or homicidal ideation.  In July 2009, the Veteran continued to report that he was very depressed, had poor sleep, and experienced feelings of hopelessness and helplessness.  He reported going outside to sit alone during the night.  However, he reported that he does not fish as much anymore because his wife would not let him go out alone, and he reported being upset regarding his inability to interact with his grandchildren or go on family outings.  He also reported having a short fuse with mood swings and feeling lethargic.  In April and July 2009, the private examiner diagnosed the Veteran with mood disorder with depressive features and assigned a GAF of 36.  

At the October 2009 VA examination, the Veteran reported having a sad mood all of the time, which he stated was related to his physical pain.  He reported having difficulty sleeping, as he had to drink to sleep and only slept two to three hours a night, with an additional four to five hours during the day.  The Veteran reported having lost interest in fishing and sports, and he reported that he had no friends and stayed at home.  While his first marriage ended in divorce, the Veteran reported that his current marriage was "okay," although he stated he did not see his adult daughter much because he stays home.  The Veteran endorsed feelings of worthlessness and helplessness and suicidal thoughts in the past without any intent or plan or current thoughts, intention, or plans.  He also reported having daily fatigue and crying spells, although he did not report how often these occurred.  

Mental status examination revealed the Veteran was casually dressed, oriented to person, time, and place, and had soft and whispered speech.  The Veteran's affect was blunted and his mood was agitated and depressed.  In this regard, the examiner noted the Veteran's attitude was hostile and irritable and that he became frustrated with the questions presented.  In fact, the examiner described the foregoing as inappropriate behavior, as the Veteran was "strangely hostile" during the interview.  The Veteran demonstrated a short attention span and the examiner noted that his remote memory was moderately impaired, while his recent and immediate memory were normal.  However, the examiner stated he was unable to assess if the Veteran's memory impairment was due to his inability to remember or his hostility.  The Veteran's thought process and content were unremarkable and, in this regard, the examiner noted there was no evidence of hallucinations, obsessive or ritualistic behavior, and no homicidal thoughts.  While the Veteran reported having panic attacks, the examiner stated it was difficult to assess the frequency or severity of such because the Veteran became upset when asked for dates or symptoms.  Nevertheless, the examiner noted the Veteran had good impulse control, with no episodes of violence, and his judgement and insight were intact.  After examining the Veteran, the VA examiner rendered a diagnosis of depressive disorder, not otherwise specified, and assigned a GAF score of 55.  

During a private evaluation conducted on June 11, 2012, the Veteran reported that he continued to have difficulty sleeping, with night sweats almost every night; he also reported having occasional nightmares and panic attacks but stated he had flashbacks on a daily basis.  He endorsed having intrusive thoughts, startling easily with hypervigilance and being unable to tolerate people behind him.  He reported that he socialized very rarely and tried to stay to himself if possible.  He also endorsed experiencing anger, sadness, and a sense of fear that comes upon him without understanding why, with racing and jumping thoughts.  The examiner noted that his recent memory was severely impaired, as he could not remember what he reads and gets lost while traveling.  The examiner also noted that he had difficulty concentrating, making decisions, learning new information, and processing emotions.  The Veteran reported having auditory and visual hallucinations on a daily basis, and he continued to report being depressed most of the time with low energy and little interest in things.  He also continued to report having crying spells at times, with easy ability to become angry and agitated and continued feelings of helplessness.  The Veteran reported feeling suicidal at times.  The June 2012 examiner, Dr. E.W.H., assigned a GAF of 35.  Notably, the June 2012 examiner diagnosed the Veteran with chronic major depression and PTSD but he did not identify what symptoms were attributable to which diagnosis or indicate that he was unable to do so.  

In 2013, the Veteran sought private psychiatric treatment on several occasions.  See private treatment records from Goldsboro Psychiatric Clinic dated February, April, June, and October 2013.  The Veteran was consistently alert and oriented to person, place, and time, and his recent memory, insight, and judgement were intact.  His thought process was consistently described as linear and goal-directed, while his thought content was also consistently manifested by auditory and visual hallucinations.  His mood was predominately described as depressed, but was also occasionally noted as irritable, euthymic, and dysthymic.  His affect was variously described as appropriate to situation, labile, normal, and occasionally blunted.  The Veteran reported having nightmares, panic attacks, flashbacks, and night sweats but the frequency of these symptoms varied from month to month and ranged from a daily to weekly basis.  He also reported that his anger, depression and short term memory were the "same."  The Veteran's GAF was consistently reported as 45.  

VA treatment records dated in 2013 consistently reflect that the Veteran continued to experience depression nearly every day that was manifested by little interest or pleasure in doing things and feeling down or hopeless.  In January 2013, the Veteran reported that he enjoyed being off to himself and going fishing.  Despite the foregoing, he was consistently alert and oriented with appropriate mood and affect.  There were also no acute indicators of suicidal or homicidal ideations.  See VA treatment records dated April, May, June, and August 2013.  Notably, in November 2013, the Veteran reported engaging in pleasant social activities over the past week, despite his tendency to withdraw socially when experiencing pain.  

During the October 2013 VA examination, the Veteran was diagnosed with depressive disorder and PTSD, and the VA examiner stated it was possible to differentiate the symptoms attributable to each diagnosis.  In this context, the Board notes that the Veteran filed a claim seeking service connection for PTSD in June 2012, but he subsequently withdrew his claim in July 2014 before a decision was rendered in this regard.  Therefore, the symptoms identified as attributable to PTSD will not be considered in assigning the appropriate disability rating to his service-connected depressive disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

The October 2013 VA examiner stated that the Veteran's depression is characterized by feelings of sadness, pessimism, guilt, fatigue, decreased self-worth, and diminished sex drive, and anhedonia, while his PTSD was characterized by re-experiencing traumatic events, avoidance, numbing, and hyperarousal.  The VA examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty adapting to stressful circumstances, including work or work-like settings, disturbances in motivation and mood, and difficulty establishing or maintaining effective work and social relationships.  While the examiner was able to differentiate the symptoms attributable to each diagnosis, the examiner stated that the functional impairment caused by the mood disorder and PTSD are equipotent.  The Veteran reported having been married for 33 years and he reported that his marriage is fulfilling and supportive, but he stated his relationship with his extended family was distant and he denied having any kids.  The Veteran reported that he never attempted suicide or seriously considered taking his own life, and he also denied having been hospitalized for any psychiatric issues.  He reported having been arrested once or twice, including once for domestic violence, although he reported getting out of it after paying an attorney.  The Veteran was well-groomed, cooperative, and fully oriented.  His mood was euthymic and his affect was stable.  His speech was also spontaneous, articulate, and easily understood, and his attention and concentration were normal.  There was no evidence of hallucinations, delusions, or psychosis, and the Veteran denied a history of suicide attempts or current suicidal or homicidal ideation.  The VA examiner assigned a GAF of 50.  

VA treatment records in 2014 reflect that, in January, the Veteran presented appearing angry and sad.  In April, however, his affect was euthymic, although a bit anxious appearing.  He reported feeling depressed from time to time and also stated he was frustrated with his medical care.  The Veteran denied experiencing suicidal or homicidal ideation.  

During a private evaluation conducted in January 2014, the Veteran reported having sustained sleep, with occasional nightmares and flashbacks, weekly panic attacks, and daily auditory and visual hallucinations.  He reported that his anger, depression, and short term memory were the same, but he remained alert and oriented, his thought process was linear and goal-directed, and he was able to concentrate.  His insight and judgement were also intact.  The examiner assigned a GAF of 45.  

In October 2014, the Veteran reported having depressed mood nearly every day, with additional feelings of sadness and discouragement, as he could no longer be active.  He reported having mood swings and crying and he reported that, at times, he feels hopeless and helpless.  He continued to report having sleeping problems, as he was only sleeping two to three hours, and he stated that he sometimes feels lethargic and does not want to get out of bed.  He stated that he was more irritable because his pain had gotten worse.  He reported that he had no friends and stated he does not trust people.  He stated that he feels estranged from his wife and reported that his family did not visit as often because of his mood swings.  In this regard, he stated that he did not socialize, as he isolated himself and preferred to stay home.  The Veteran endorsed problems with his memory and concentration and stated he was easily distracted.  He also stated that he had trouble making decisions and second-guessing himself.  The examiner noted the Veteran dressed normally and presented with a dysthymic mood and blunted affect, with limited range of emotion.  The Veteran's judgement and insight were limited, but he did not endorse having current suicidal or homicidal ideation.  After examining the Veteran, the examiner rendered a diagnosis of depression and assigned a GAF of 39.  

In evaluating this claim, the Board notes that the evidence shows the Veteran's depressive disorder has been consistently manifested by continuous depression, increased irritability and mood swings, with crying spells and feelings of hopelessness and helplessness because of the physical pain he experiences.  As a result, the Veteran has had no motivation or interest in activities he previously enjoyed, such as fishing and sports, and he has isolated himself.  Throughout the entire appeal period, the Veteran has consistently endorsed having a chronic sleep impairment; however, as discussed below, he began reporting having nightmares and other symptoms in June 2012.  

The preponderance of the evidence shows the Veteran's symptoms have varied and fluctuated throughout the appeal period, including in frequency and severity.  In this regard, the evidence shows the Veteran's judgement and insight have been intact throughout the appeal period until October 2014 when a private examiner noted that his judgement and insight were limited.  Likewise, the Veteran's attention and concentration have fluctuated, as these symptoms were initially shown as decreased from 2009 to 2012, but reported as normal from 2013 to 2014 until October 2014 when the Veteran reported having problems with concentration again.  

Moreover, as previously noted, beginning in June 2012, the Veteran began to endorse having nightmares, flashbacks, hypervigilance, intrusive thoughts, and panic attacks, but he variously reported having these symptoms occasionally, daily, and weekly.  Notably, in June 2012, the Veteran reported feeling suicidal at times, although he denied having suicidal thoughts in 2009, 2013 and thereafter.  In addition, the evidence shows that, beginning in June 2012 and thereafter, the Veteran consistently reported having audio and visual hallucinations.  

Given the varying symptoms experienced by the Veteran throughout the appeal and that the symptoms have fluctuated in frequency and severity, the Board notes that assigning the appropriate rating is difficult in this case, particularly given that the Veteran has manifested symptoms that are specifically contemplated by each disability rating provided under the general rating formula for mental disorders.  Indeed, the Veteran has reported having panic attacks more than once a week, which is contemplated by the 30 percent rating, impairment of short and long term memory and disturbances of motivation and mood, which is contemplated by the 50 percent rating, suicidal ideation and near continuous depression, which are contemplated by the 70 percent rating, and persistent hallucinations, which are contemplated by the 100 percent rating.  

However, when evaluating the Veteran's symptoms throughout the appeal, including particularly their frequency, severity, and effects, the preponderance of the evidence is against the grant of an initial rating in excess of 50 percent.  After resolving all doubt in favor of the Veteran, as of June 11, 2012, the preponderance of the evidence supports the grant of a 70 percent rating, but no higher.  

With respect to the initial 50 percent rating, from June 2009 to June 2012 the evidence shows his symptoms resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including depression, feelings of hopelessness and helplessness, chronic sleep impairment, and impaired attention and concentration.  During this time period, the Veteran also manifested disturbances in motivation and mood, as he endorsed having increased irritability, mood swings, and crying spells, with no motivation or interest in activities he previously enjoyed.  The evidence shows the Veteran's symptoms, particularly his disturbances in motivation and mood, resulted in difficulty maintaining effective relationships with his extended family, as he preferred to be isolated.  During the time period in question, the Veteran consistently manifested mood lability, with blunted affect and limited range of motion.  

In sum, the Board finds that, while the evidence shows the Veteran has consistently manifested depression, chronic sleep impairment, impaired attention and concentration, changes in his motivation and mood, social withdrawal, blunted affect, and difficulty establishing and maintaining effective relationships, the Veteran remained married to his wife, his judgement and insight remained intact, and his thought content was normal, with no lay or medical evidence of suicidal ideation, hallucinations, or delusions.  As a result, the Board finds the preponderance of this evidence reflects symptomatology that more nearly approximates the level of disability contemplated by a 50 percent rating, but not higher.  

A rating higher than 50 percent is not warranted prior to June 11, 2012, because the Veteran's symptoms, while moderate, do not more nearly approximate the criteria for a 70 percent rating, i.e., result in occupational and social impairment with deficiencies in most areas.  Prior to June 2012, the Veteran consistently denied having any suicidal or homicidal ideation or plans, he did not demonstrate any obsessive or ritualistic behavior, and his speech, while soft, whispered, and with depressive silences, was never illogical, obscure, or irrelevant.  Additionally, his orientation was intact, and he was generally described as well-groomed and able to maintain his personal hygiene.  Moreover, while the Veteran reported experiencing continuous depression, there is no evidence that his depression affected his overall ability to function independently, appropriately and effectively, as he was shown to have good impulse control, without any periods of violence, and, as noted, his judgement and insight were intact.  

Likewise, a 100 percent rating is not warranted prior to June 2012 because there is no evidence that the Veteran's depressive disorder resulted in total occupational and social impairment as a result of symptoms such as persistent impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names. 

For the period beginning June 11, 2012, the Board finds the Veteran's symptoms increased in severity and resulted in social and occupational impairment with deficiencies in most areas, including judgment, thinking, and mood.  As noted, beginning in June 2012 the Veteran continued to experience the symptoms noted above, but reported additional symptoms including panic attacks that occurred on at least a weekly basis, nightmares, flashbacks, hypervigilance, and intrusive thoughts that occurred on a daily to weekly basis.  In June 2012, the Veteran also reported feeling suicidal at times and, in June 2012 and thereafter, he consistently reported experiencing audio and visual hallucinations.  His judgement and insight were limited in October 2014.  Based on this evidence, the Board finds that a 70 percent rating is warranted as of June 11, 2012. 

A rating higher than 70 percent is not warranted, however, because the Veteran's overall disability picture does not more nearly approximate a total impairment in social and occupational functioning to warrant a 100 percent rating.  Indeed, while the Veteran reported persistent hallucinations, the preponderance of the evidence does not reflect that he experienced a gross impairment of communication, grossly inappropriate behavior, or disorientation to time or place due to his service-connected depressive disorder.  In addition, while the Veteran preferred to be alone and isolated himself, there is no lay or medical evidence showing that he was a persistent danger of hurting himself or others or was unable to perform activities of daily living.  Moreover, while his feelings about his marriage fluctuated, he remained married and, in fact, reported engaging in pleasant social activities except for when he is in pain.  See October 2013 VA examination; November 2013 VA treatment record; October 2014 private treatment record.  In addition, it is notable that the Veteran, despite having reported some difficulty during his employment due to depressive disorder symptoms, was able to maintain employment at the VA for 30 years before he left.  Thus, total occupational impairment is not shown.  Therefore, despite the Veteran's increased severe symptoms, the evidence does not establish that his symptoms resulted in a total social and occupational impairment.

In evaluating this claim, the Board finds that the disability ratings assigned in the decision herein are generally supported by the GAF scores assigned in this case, as they show the Veteran's symptoms range from moderate to severe.  Prior to June 11, 2012, the Veteran was assigned a GAF score of 36 by his private physician and 55 by the October 2009 VA examiner.  While the GAF score of 36 is suggestive of a rating higher than 50 percent, the Board notes that the evidence dated prior to June 2012, including the objective evidence gathered at the private evaluations in 2009, does not show the Veteran manifested impairment in reality testing or communication or major impairment in several areas, including family relations, judgment, thinking, and mood.  Instead, as discussed above, the Veteran's symptoms were more consistent with the GAF score of 55, which denotes moderate symptoms and resultant difficulty in work and social functioning, as reflected by the pertinent evidence.  

The Board finds that the GAF scores assigned for the period beginning June 11, 2012 - e.g., 35, 45, 50, 45, and 39 - are reflective of the Veteran's varying symptoms and their fluctuating severity shown during the time period in question but, nevertheless, are reflective of, at most, moderate to severe symptomatology, which is consistent with the 70 percent rating assigned herein.  

In this context, the Board again notes that the symptoms listed under the general rating formula for mental disorders and in the GAF scale are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, as discussed above, the Board finds that the preponderance of the evidence does not show the Veteran has manifested symptoms that equal or more nearly approximate the level of total functional impairment contemplated by the 70 percent rating prior to June 2012, or the 100 percent rating thereafter.  Therefore, the Veteran is not entitled to a rating higher than as awarded in this decision.  

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected depressive disorder.  See Fenderson, supra.  However, the Board finds that his symptomatology is appropriately contemplated by the disability ratings assigned in this decision; therefore, assigning additional staged ratings for such disability is not warranted.  

Therefore, based on the foregoing and after resolving all doubt in favor of the Veteran, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 50 percent for depressive disorder but that, beginning June 12, 2012, a 70 percent rating, but no higher, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's depressive disorder, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of depression, chronic sleep impairment, impaired attention and concentration, changes in his motivation and mood, social withdrawal, blunted affect, and difficulty establishing and maintaining effective relationships, as well as his additional and increased symptoms of panic attacks, nightmares, flashbacks, hypervigilance, intrusive thoughts, suicidal thoughts, and hallucinations are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Id.  However, the Board notes that there have been no hospitalizations for the Veteran's depressive disorder during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, while the Veteran has been diagnosed with depressive disorder and PTSD, the evidence shows that the functional impairment caused by his mood disorder and PTSD are equipotent and, as such, all of the symptoms associated with the Veteran's service-connected depressive disorder and PTSD are fully contemplated by the ratings assigned herein, as they are based upon the overall occupational and social impairment experienced by the Veteran.  Accordingly, the Board finds this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Given the foregoing, the Board concludes that referral of this claim for consideration of an extra-schedular rating, either prior to or after June 11, 2012, is not warranted.  See Thun, 22 Vet. App. at 115-16.


ORDER


An initial rating in excess of 50 percent for service-connected depressive disorder is denied.  

Beginning June 11, 2012, a 70 percent rating, but no higher, for depressive disorder is granted, subject to the laws and regulations governing monetary awards.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking entitlement to a total rating based on individual unemployability (TDIU) as a result of his service-connected disabilities.  In an October 2010 statement, the Veteran reported that his depressive disorder caused him to be unable to work.  In an April 2015 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran again asserted that he was unemployable due to his depressive disorder.  However, the October 2009 VA examination report shows that he also reported his service-connected back and knee disability (as well as his non service-connected toe injury and bad shoulder) caused him to retire in 2007.

The RO has not yet adequately considered the Veteran's claim for entitlement to a TDIU.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

For the purpose of finding one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that, prior to June 11, 2012, the Veteran's depressive disorder is rated as 50 percent disabling, with chronic lumbosacral strain and right knee injury each rated as 10 percent disabling.  VA determined, in a November 2009 rating decision, that the Veteran's depressive disorder is secondary to his chronic lumbosacral strain.  Thus, the depressive disorder and the chronic lumbosacral strain result from a common etiology and may be treated as one single disability rated as 60 percent disabling.  However, even when considering the depressive disorder and the lumbosacral disorder as having common etiology- prior to June 11, 2012, the Veteran does not meet the schedular criteria for TDIU as he did not have at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  However, from June 11, 2012, the Veteran's depressive disorder is rated 70 percent disabling, which does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

In this case, the evidence shows the Veteran retired from his job as an x-ray technician at the Durham, North Carolina, VA Medical Center (VAMC) in April 2007, after working there since September 1977.  On his April 2015 application for TDIU, the Veteran indicated he completed two years of college without any other education or training.  He also indicated that, while employed, he lost 18 months of time due to his disability and left his job because of his service-connected disability.  He further indicated that he has not tried to obtain employment since he became too disabled to work in April 2007.  

The medical evidence of record shows the Veteran's service-connected depressive disorder significantly impacts his ability to maintain effective work and social relationships and function in stressful settings.  Indeed, the October 2009 VA examiner noted that the Veteran's depressive symptoms result in decreased ability to connect with others and have meaningful interpersonal relationships but the examiner noted the disability did not result in a total occupational and social impairment.  At the October 2013 VA examination, the Veteran reported having a positive and productive relationship with his co-workers but he reported having problems with supervisors throughout the years.  As a result, the October 2013 examiner stated that the Veteran's disability resulted in no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  In addition to the foregoing, the physician who conducted the October 2014 private evaluation stated that the Veteran's symptoms cause a significant impairment in social, occupational, and social functioning and that his irritability and mood swings severely limit his ability to initiate and sustain work and social relationships.

Despite the foregoing, the Board is unable to determine if the Veteran's depressive disorder, which is manifested by moderate to severe symptoms that severely limit his work and social functioning, prevents him from securing and following substantially gainful employment either before or after June 11, 2012.  

Indeed, in addition to the lack of instructive medical evidence in this regard, while the Veteran reported missing 18 months of work due to his service-connected disability, the evidentiary record does not contain any information from his former employer regarding his employment, such as a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, which would provide information as to whether any concessions were made to the Veteran as a result of his disability while he was employed and the reason for his employment ending.  

As such, the Board finds that further evidentiary development is required.  While on remand, the AOJ should request information from the Durham, North Carolina, VAMC (and any other employers named on the Veteran's April 2015 application for TDIU) and request that the employer complete and return a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The AOJ should also give the Veteran another opportunity to present any additional information and/or evidence pertinent to his TDIU claim, such as evidence showing he missed work because of his service-connected disabilities.  

Additionally, given the evidence showing the Veteran's service-connected depressive disorder significantly impacts his ability to maintain effective work and social relationships and function in stressful settings the Board finds that the Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities, on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); however, this information will assist the Board in rendering a fully informed decision as to the Veteran's TDIU claim.  

After the aforementioned development is completed, the TDIU should be adjudicated, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide any additional evidence in support of his TDIU claim, including, if necessary, authorization to obtain any private (non-VA) records pertinent to the claim that are not currently of record.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to each employer identified in his April 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Any and all responses, including negative responses, must be properly documented in the claims file and the Veteran must be properly notified of such.

3. Upon completion of the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

The surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, since April 2007, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's TDIU claim should be adjudicated based on the entirety of the evidence, with consideration of whether the criteria for extra-schedular TDIU consideration prior to June 11, 2012, pursuant to 38 C.F.R. § 4.16(b), were met, to include referral to the Director, Compensation and Pension Service for adjudication.  

5. If the claim remains denied, the Veteran and his should be issued a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


